  Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 1 of 76 Page ID #1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

CENTRAL LABORERS’ PENSION FUND,                    )
SOUTHERN ILLINOIS LABORERS’                        )
WELFARE FUND, SOUTHERN ILLINOIS                    )
LABORERS’ ANNUITY FUND, CENTRAL                    )
LABORERS’ PENSION SUPPLEMENT,                      )
ILLINOIS LABORERS’ AND CONTRACTOR’S                )
JOINT APPRENTICESHIP TRAINING TRUST                )
 FUND, SOUTHERN ILLINOIS                           )
LABORERS-EMPLOYERS COOPERATION                     )
AND EDUCATION TRUST, SOUTHERN                      )
ILLINOIS CONSTRUCTION ADVANCEMENT                  )
PROGRAM, SOUTHERN ILLINOIS                         )
LABORERS’ WORK DUES, SOUTHERN                      )
AND CENTRAL ILLINOIS LABORERS’                     )
VACATION FUND, SOUTHERN ILLINOIS                   )
LABORERS’ POLITICAL LEAGUE,                        )
LABORERS’ LOCAL 773, LABORERS’                     )
LOCAL 1197                                         )
                                                   )
              Plaintiffs,                          )
                                                   )
       vs.                                         )   Case No. 3:20-cv-00419
                                                   )
ROLLIE EXCAVATING & CEMENT                         )
FINISHING, INC                                     )
                                                   )
              Defendant.                           )


                                       COMPLAINT

       Now come plaintiffs, Central Laborers’ Pension Fund, Southern Illinois Laborers’

Welfare Fund, Southern Illinois Laborers’ Annuity Fund, Central Laborers’ Pension Supplement,

Illinois Laborers’ and Contractor’s Joint Apprenticeship Training Trust Fund, Southern Illinois

Laborers-Employers Cooperation and Education Trust, Southern Illinois Construction

Advancement Program, Southern Illinois Laborers’ Work Dues, Southern and Central Illinois


                                              1
  Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 2 of 76 Page ID #2



Laborers’ Vacation Fund, Southern Illinois Laborers’ Political League, Laborers’ Local 773, and

Laborers’ Local 1197 by and through their attorney, Letitia B. Wiggins of Wiggins Law, LLC,

and for their complaint against the defendant, Rollie Excavating & Cement Finishing, Inc., state

as follows:

                                 JURISDICTION AND VENUE

       1.       This action is brought and maintained in accordance with the provisions of the

Employee Retirement Income Security Act of 1974 (hereinafter “ERISA”), as amended 29

U.S.C. §1145.

       2.       This Court has jurisdiction over this action pursuant to 29 U.S.C. §1132(e)(1).

       3.       Venue is based upon 29 U.S.C. §1132(e)(2) in that defendant’s principal office is

located at 2646 E. Illinois Hwy 15, Woodlawn, Jefferson County, Illinois.

                                            PARTIES

       4.       The plaintiffs, Central Laborers’ Pension Fund, Southern Illinois Laborers’

Welfare Fund, Southern Illinois Laborers’ Annuity Fund, Central Laborers’ Pension Supplement,

Illinois Laborers’ and Contractor’s Joint Apprenticeship Training Trust Fund, Southern Illinois

Laborers-Employers Cooperation and Education Trust, Southern Illinois Construction

Advancement Program, Southern Illinois Laborers’ Work Dues, Southern and Central Illinois

Laborers’ Vacation Fund, Southern Illinois Laborers’ Political League, Laborers’ Local 773, and

Laborers’ Local 1197 are employee benefit funds (hereinafter “Funds”) administered pursuant to

the terms and provisions of the Declarations of Trusts creating said Funds and are required to be

maintained and administered in accordance with the provisions of the Labor Management

Relations Act of 1947, and ERISA (as amended), 29 U.S.C. §§1001 et seq. The place of


                                                 2
  Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 3 of 76 Page ID #3



business of plaintiffs is Central Laborers’ Pension, Welfare, and Annuity Funds, 201 North Main

Street, Jacksonville, Morgan County, Illinois. The Central Laborers’ Pension, Welfare, and

Annuity Funds are the collection agents for the Funds.

       5.      Defendant, Rollie Excavating & Cement Finishing, Inc., is an Illinois corporation

and an “employer” and “party in interest” as those terms are defined by 29 U.S.C. §1002(5) and

§1002(14)(c) of ERISA.

                                        BACKGROUND

       6.      The Funds are funded by contributions remitted by multiple participating

employers pursuant to negotiated collective bargaining agreements with local unions affiliated

with the Laborers’ International Union of North America (hereinafter “LIUNA”) on behalf of

employees of those same employers.

       7.      Defendant entered into Collective Bargaining Agreements, Participation

Agreements, and Declarations of Trusts with local unions affiliated with LIUNA pursuant to

which defendant agreed to pay contributions on behalf of covered employees to the Funds.

       8.      An authorized representative of defendant, Rollie Excavating & Cement

Finishing, Inc., executed Addendum A on July 27, 2009, thereby biding defendant to pay

contributions to plaintiffs for employees of defendant within the jurisdiction of plaintiffs. It is

attached hereto as Exhibit “A.”

       9.      Defendant has not given written notification of its intent to terminate the

agreement referenced in Exhibit A. As such, said agreement remains in effect.

       10.     Exhibit A is Addendum A to the Agreement between the Associated General

Contractors of Illinois, Egyptian Contractors Association, Southern Illinois Builders Association


                                                3
  Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 4 of 76 Page ID #4



and Southern and Central Illinois Labors’ District Counsel Covering Highway/ Heavy & Utility

& Building Construction in Local #773 and Local #1197. A copy of which is attached hereto as

Exhibit “B.”

       11.     Exhibit B states in pertinent part:

               “Section N. The Employers and Union hereby agree to be parties to and to adopt

and be bound by the terms and provisions of the Agreement and                Declarations of Trust

establishing Central Laborers’ Pension Fund, Southern Illinois Laborer’s and Employers’ Health

& Welfare fund, Southern Illinois Laborers’ & Employers’ Annuity Fund, Illinois Laborers’ &

Contractors Training Trust Fund, Vacation fund and Egyptian Builders and Organized Labor

Together (EBOLT) Substance Abuse Screening Trust Fund.”

       12.     Defendant has not given written notification of its intent to terminate the

agreement referenced in Exhibit B. As such, said agreement remains in effect.

       13.     The agreements in Exhibit A and Exhibit B bind defendant to the Agreement and

Declaration of Trust Creating and Restating Central Laborers’ Pension Fund. Article VI Section

10 of Agreement and Declaration of Trust Creating and Restating Central Laborers’ Pension

Fund, attached hereto as Exhibit “C”, states in pertinent part:

               “Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have
               the authority to audit the records of the Employer as described in Article IV,
               Section 8, for the purposes of determining the accuracy of contributions to the
               Pension Fund. In the event it becomes necessary for the Trustees to file suit
               and/or otherwise retain legal counsel to enforce their authority to perform an
               audit, the Employer shall be liable for all reasonable costs incurred including
               court fees, attorneys’ fees, filling fees, audit cost, and any other expenses actually
               incurred by the Trustees in the course of the action, without regard to whether the
               Employer did or did not owe delinquent contributions.

               In the event an audit determines that there are no delinquent contributions due the
               Fund, other than in situations as noted in the above paragraph, the Fund shall pay

                                                 4
  Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 5 of 76 Page ID #5



              the entire Audit Cost. In the event the audit determines that there are delinquent
              contributions due the Fund which were intentionally not paid by the Employer,
              the entire Audit Cost shall be assessed against the Employer. Intentional non-
              payment shall include, but not be limited to, issuance of a check or other order for
              payment that is not honored by the bank or other institution on which it is drawn
              and shall include non-payment due to lack of funds on the part of the Employer.

              In the event an audit determines that there are delinquent contributions which are
              unintentional, the Employer shall be assessed a proportion of the audit costs, if
              any, based upon a formula which shall be set from time to time by the Trustees in
              their discretion and reflected in the Minutes of the particular meeting where the
              formula is adopted or changed.

        14.   The Agreement and Declaration of Trust Creating and Restating Central

Laborers’ Pension Fund, Article IV Section 8, attached hereto as Exhibit C, states in pertinent

part:

              “Section 8. DUTY TO COOPERATE. All Trustees, all directors, officers,
              employers, employees/participants or other representatives of any Employer
              Association or Union party to this Trust Agreement shall be required to assist and
              cooperate with authorized representatives of the Fund, it’s attorneys, auditors, and
              other authorized representatives in the prosecution of claims for or against the
              Fund.

              Specifically, an Employer shall provide to the Trustees on request in the course of
              any audit deemed necessary or advisable by the Trustees the following
              information:

              a)     All cash disbursements journals, general ledgers, or other
                     documents, including check registers or canceled checks if
                     necessary, showing cash disbursements.

              b)     All individual payroll records including certified payrolls
                     where required on particular projects, including any
                     applicable W-2’s/W-3’s.

              c)     All time records which are the basis of the above-mentioned
                     payroll records.

              d)     All state unemployment tax returns.

              e)     All union or fringe benefit fund reports showing contributions paid to all

                                               5
  Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 6 of 76 Page ID #6



                        entities or employees for fringe benefits or dues.

                 f)     All other relevant records which would tend to show the Employer’s
                        compliance with the terms of the Trust, including, if requested, records of
                        project locations and records showing particular projects on which
                        employee’ time has worked.

                 Further, in the event no time records or records of hours worked are available
                 which indicate whether such hours are straight time or overtime, all hours paid
                 shall be deemed to have been paid at straight time for the purpose of computing
                 contributions owed.”

       15.       Plaintiffs made a demand upon defendant to audit its records subject to Article IV

Section 8, of the Agreement and Declaration of Trust Creating and Restating Central Laborers’

Pension Fund pursuant to the authority in Article VI, Section 10 of the Agreement and

Declaration of Trust Creating and Restating Central Laborers’ Pension Fund.

       16.       Defendant breached the provisions of ERISA, the collective bargaining

agreements, the Participation Agreements, and the Declarations of Trusts by failing to participate

in an audit, pursuant to Article VI, Section 10 of the Agreement and Declaration of Trust

Creating and Restating Central Laborers’ Pension Fund, which provides the Trustees with the

authority to audit the records of the Employer for the purposes of determining the accuracy of

contributions.

        17.      Despite plaintiffs demand that defendant perform its statutory and contractual

obligations with respect to participating in an audit to ensure that the proper contributions are

being made correctly, defendant has failed and/or refused to do so.

       18.       Under Article VI, Section 10 of the Agreement and Declaration of Trust Creating

and Restating Central Laborers’ Pension Fund the Fund is entitled to all reasonable costs

incurred including court fees, attorney’s fees, filling fees, and any other expenses actually


                                                  6
  Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 7 of 76 Page ID #7



incurred by the Trustees in the course of the action, without regard to whether or not the

Employer did or did not owe delinquent contributions.

       WHEREFORE, plaintiffs request the following relief:

       A.     For an Order declaring that defendant participate in an audit pursuant to Article

IV Section 8 of the Agreement and Declaration of Trust Creating and Restating Central

Laborers’ Pension Fund;

       B.     That plaintiffs be awarded all reasonable costs incurred including court fees,

attorney’s fees, filling fees, and any other expenses actually incurred by the Trustees in the

course of the action, pursuant to Article VI, Section 10 of the Agreement and Declaration of

Trust Creating and Restating Central Laborers’ Pension Fund;

       C.     For such other legal or equitable relief as the Court deems appropriate.



                                                    By: / s/ Letitia B. Wiggins
                                                             Letitia B. Wiggins
                                                             Wiggins Law LLC
                                                             #6315836
                                                             P.O. Box 427
                                                             301 South Jackson St.
                                                             McLeansboro, IL 62859
                                                             wiggins@wigginslawllc.legal

                                                    Attorney for the plaintiffs




                                               7
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 8 of 76 Page ID #8
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 9 of 76 Page ID #9
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 10 of 76 Page ID #10
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 11 of 76 Page ID #11
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 12 of 76 Page ID #12
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 13 of 76 Page ID #13
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 14 of 76 Page ID #14
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 15 of 76 Page ID #15
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 16 of 76 Page ID #16
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 17 of 76 Page ID #17
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 18 of 76 Page ID #18
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 19 of 76 Page ID #19
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 20 of 76 Page ID #20
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 21 of 76 Page ID #21
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 22 of 76 Page ID #22
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 23 of 76 Page ID #23
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 24 of 76 Page ID #24
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 25 of 76 Page ID #25
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 26 of 76 Page ID #26
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 27 of 76 Page ID #27
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 28 of 76 Page ID #28
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 29 of 76 Page ID #29
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 30 of 76 Page ID #30
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 31 of 76 Page ID #31
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 32 of 76 Page ID #32
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 33 of 76 Page ID #33
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 34 of 76 Page ID #34
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 35 of 76 Page ID #35
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 36 of 76 Page ID #36
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 37 of 76 Page ID #37
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 38 of 76 Page ID #38
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 39 of 76 Page ID #39
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 40 of 76 Page ID #40
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 41 of 76 Page ID #41
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 42 of 76 Page ID #42
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 43 of 76 Page ID #43
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 44 of 76 Page ID #44
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 45 of 76 Page ID #45
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 46 of 76 Page ID #46
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 47 of 76 Page ID #47
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 48 of 76 Page ID #48
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 49 of 76 Page ID #49
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 50 of 76 Page ID #50
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 51 of 76 Page ID #51
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 52 of 76 Page ID #52
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 53 of 76 Page ID #53
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 54 of 76 Page ID #54
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 55 of 76 Page ID #55
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 56 of 76 Page ID #56
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 57 of 76 Page ID #57
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 58 of 76 Page ID #58
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 59 of 76 Page ID #59
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 60 of 76 Page ID #60
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 61 of 76 Page ID #61
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 62 of 76 Page ID #62
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 63 of 76 Page ID #63
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 64 of 76 Page ID #64
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 65 of 76 Page ID #65
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 66 of 76 Page ID #66
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 67 of 76 Page ID #67
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 68 of 76 Page ID #68
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 69 of 76 Page ID #69
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 70 of 76 Page ID #70
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 71 of 76 Page ID #71
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 72 of 76 Page ID #72
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 73 of 76 Page ID #73
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 74 of 76 Page ID #74
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 75 of 76 Page ID #75
Case 3:20-cv-00419-MAB Document 1 Filed 05/06/20 Page 76 of 76 Page ID #76
